DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Line 2, the language “the or each” should be changed to “the at least one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thum (US 1815877).  Regarding claims 1, 16, 31, 37, Thum teaches a seat moveable between a seat configuration (see Figure 1) and a bed configuration (see Figure 4), the seat comprising a squab including upper (74) and lower (A) cushions, the upper cushion (74) being connected to the lower cushion (A – see annotated Figure below), a conversion mechanism configured to move the squab (A), for converting the seat between the seat and bed configurations, and a backrest (B) connected to the squab (A; see page 3, lines 63-72), for moving with the squab, the squab being laterally displaceable (see difference between Figures 1 and 4) by the conversion mechanism between a first position in the seat configuration (see  by lateral displacement of the squab (see Figure 4), and the upper cushion (74) of the squab being movable relative to the lower cushion (A) for covering the backrest in the bed configuration (see Figure 4).
 
    PNG
    media_image1.png
    871
    527
    media_image1.png
    Greyscale


Regarding claim 3, Thum teaches the upper cushion (74) of the squab (A) is adapted to perform one or both of: cover the backrest (B) during or after lateral displacement of the squab into the second 

Regarding claim 5, Thum teaches the upper cushion (74) of the squab is tethered to a lower region (see the connection point in Figure 4 illustrated above), and lateral displacement of the squab causes inversion of the upper cushion (gravity would naturally invert 74).

Regarding claim 10, Thum teaches at least one ramp element (65; see Page 3, lines 43-62) is provided below the backrest and behind the squab (see Figure 1), and a rear portion of the backrest (B) is contoured to complement the at least one ramp element for aiding movement between the seat and bed configurations (see Figures 1 and 4).

Regarding claim 13, Thum teaches a slidable support (tracks for item A; see Page 3, lines 21-42) is provided, the squab (A) is connected to and moveable with the support, and the conversion mechanism (60) is configured to move the support.

Regarding claim 15, Thum teaches the conversion mechanism includes at least one actuator (60), and a control (a user or any item that pulls the springs, 60, as the user urges the seat into a bed configuration) for operating the actuator.

Regarding claim 32, Thum teaches recesses or channels are provided in the rear face of the backrest for accommodating actuator housings for moving the seat cushion (see Figures 1 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thum (US 1815877) in view of Strakeljahn (DE 1137841).  Regarding claim 8, it is described above what is disclosed by Thum; however, the reference does not distinctly disclose a boundary between the backrest and the lower cushion is offset from another boundary between the lower and upper cushions of the squab, when the seat is in the bed configuration, and the upper cushion covers the boundary between the backrest and the lower cushion in the bed configuration.
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thum (US 1815877) in view of Bortoluzzi (US 5682629).  Regarding claim 14, it is described above what is disclosed by Thum; however, the reference does not distinctly disclose at least one floor-engaging wheel, and the wheel includes a spring mechanism or biasing mechanism configured to substantially disengage the wheel from the floor when a load is applied to the seat.
Bortoluzzi, in a similar field of endeavor, teaches a seat convertible into a bed having at least one floor-engaging wheel, and the wheel includes a spring mechanism or biasing mechanism configured to substantially disengage the wheel from the floor when a load is applied to the seat (see items 14d, 14f, 19 and 20b).  It would have been obvious to one having ordinary skill in the art to modify the seat/bed of Thum to include spring loaded wheels, like those of Bortoluzzi, in order to more easily move the item from place to place.

Claims 28, 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thum (US 1815877) in view of Rautenbach (US 5718479).  Regarding claims 28, 30, 38, it is described above what is disclosed by Thum; however, the reference does not distinctly disclose the seat of claim 1 being installed in a vehicle.  
Rautenbach, in a similar field of endeavor, teaches a multiple seats convertible into beds that face one another installed in a motor vehicle (see column 2, lines 57-60; Figure 1).  It would have been obvious to one having ordinary skill in the art to modify the item of Thum and place multiple items within a motor vehicle (and facing one another) as in Rautenbach in order to create a comfortable conversational area while traveling.

Allowable Subject Matter
Claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/               Primary Examiner, Art Unit 3636